Title: To George Washington from Major General Nathanael Greene, 9 July 1779
From: Greene, Nathanael
To: Washington, George


        
          Sir
          New Windsor July 9th 177⟨9⟩
        
        I find in yesterdays orders I am directed to attend the Board of General Offic⟨ers⟩ for settleing the Rank of the Line of Artillery.
        your Excellency must be sensible th⟨at⟩ the duties of the quarter masters Department are a sufficent employment for the most active mind. I consider my being put up⟨on⟩ these Boards therefore a public injury; bu⟨t⟩ as I seem to be excluded in the present arra⟨nge⟩ment

from the honors of the Line, to be obl⟨igd⟩ to do the druggeries of it on one hand, with out partaking of the advantages on the othe⟨r⟩ is a personal grieveance.
        There is no person more averse to complaining of either injuries or difficulties than I am; but I could wish to be excusd from this kind of business; unless the nature of it, and the circumstances of the Army forbid it; in which case, I shall chearfully do double duty, however fatigueing it may be to my self, or inconvenient to my other affairs. I am with the greatest respect Your Excellencys Most Obedient humble Sert
        
          Nath. Greene Q.M.G.
        
      